Gargano v Langman (2020 NY Slip Op 04923)





Gargano v Langman


2020 NY Slip Op 04923


Decided on September 16, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 16, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
REINALDO E. RIVERA
RUTH C. BALKIN
ANGELA G. IANNACCI, JJ.


2019-04221
 (Index No. 30988/17)

[*1]Phyllis Gargano, appellant, 
vYaron Langman, et al., respondents, et al., defendants.


Meagher & Meagher, P.C., White Plains, NY (Kacey M. Martin of counsel), for appellant.
Catania, Mahon, Milligram & Rider, PLLC, Newburgh, NY (Lia Elizabeth Fierro of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Rockland County (Sherri L. Eisenpress, J.), dated March 20, 2019. The order denied the plaintiff's motion to compel the defendants Yaron Langman and Vipul Shah to be produced for further examinations before trial to answer certain questions.
ORDERED that the appeal is dismissed, with costs.
"An order denying a motion to compel a witness to answer questions propounded at an examination before trial is akin to a ruling made in the course of the examination itself and is not appealable as of right, even where it was made upon a full record and on the plaintiff's motion to compel responses" (Donato v Nutovits, 149 AD3d 1037, 1038; see Taylor v New York City Hous. Auth., 83 AD3d 929). Here, the plaintiff did not seek leave to appeal. Under these circumstances, we decline to grant leave to appeal on the Court's own motion (see Donato v Nutovits, 149 AD3d at 1038; Taylor v New York City Hous. Auth., 83 AD3d 929).
SCHEINKMAN, P.J., RIVERA, BALKIN and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court